UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
FELICE I. IACANGELO, et al.,              )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )                  Civil Action No. 05-2086 (PLF)
                                          )
GEORGETOWN UNIVERSITY, et al.,            )
                                          )
             Defendants.                  )
__________________________________________)


                                  MEMORANDUM OPINION

               At the close of the plaintiffs’ case-in-chief, defendants Georgetown University

and Dr. Vance E. Watson made an oral motion for judgment as a matter of law pursuant to Rule

50(a) of the Federal Rules of Civil Procedure. The Court has already notified the parties that it

will defer decision on that motion as it applies to Count I of the plaintiffs’ second amended

complaint (medical malpractice or negligence). After further consideration of the parties’

arguments, the Court will also defer decision with respect to Count II of the second amended

complaint (lack of informed consent). The Court will grant the defendants’ motion as to Count

V of the plaintiffs’ second amended complaint, which alleges a breach of fiduciary duty.

               Under the common law of the District of Columbia, Dr. Watson owed plaintiff

Karyn Kerris at least two legally cognizable duties arising from their doctor-patient relationship:

(1) a duty to act with respect to Ms. Kerris in the same manner “that a reasonably prudent doctor

with the defendant’s specialty would have . . . under the same or similar circumstances,” District

of Columbia v. Wilson, 721 A.2d 591, 597 (D.C. 1998), and (2) “the ‘duty of a physician to

inform the patient of the consequences of a proposed treatment.’” Miller-McGee v. Wash. Hosp.
Ctr., 920 A.2d 430, 439 (D.C. 2007) (citation omitted). A violation of those duties is addressed,

respectively, by a claim for medical malpractice, see District of Columbia v. Wilson, 721 A.2d at

597, or for lack of informed consent. See Miller-McGee v. Wash. Hosp. Ctr., 920 A.2d at 439.

In this case, plaintiffs contend both that Dr. Watson’s treatment of Ms. Kerris’ medical condition

was not that of a “reasonably prudent doctor,” and that Dr. Watson failed to disclose material

risks of that treatment to Ms. Kerris. See Plaintiffs’ Second Amended Complaint (“2d Am.

Compl.”) ¶¶ 10, 13. They therefore have pled claims both for medical malpractice/negligence

(Count I of the second amended complaint) and for lack of informed consent (Count II of the

second amended complaint). See id. ¶¶ 1-13 (negligence); 14-21 (lack of informed consent).

               In addition to those two claims, the plaintiffs have pled as Count V of the second

amended complaint a claim for breach of fiduciary obligations. The gravamen of this claim,

however, is simply an amalgamation of the medical malpractice and lack of informed consent

claims. Plaintiffs allege that Dr. Watson had a “fiduciary duty of loyalty and care to Karyn A.

Kerris,” 2d Am. Compl. ¶ 37, and that he breached it by (1) treating Ms. Kerris with a device

that was not approved by the FDA and was unsafe, id. ¶ 38, and (2) failing to disclose to Ms.

Kerris various material risks of the treatment. Id. These claims are mere restatements of parts of

Counts I and II of the second amended complaint, which similarly allege, among other things,

that Dr. Watson breached his duty to Ms. Kerris by treating her with an unapproved and unsafe

device, see id. ¶ 10, and failing to disclose material information to her. See id. ¶¶ 14-19.




                                                  2
               The plaintiffs have identified no relationship between Ms. Kerris and Dr. Watson,

other than the standard relationship between doctor and patient, that imposed on Dr. Watson any

legal duty to Ms. Kerris.1 With respect to the doctor-patient relationship, they have failed to

identify any duty allegedly breached by Dr. Watson aside from those duties encompassed by

plaintiffs’ negligence and lack of informed consent claims.2 The legal theory for plaintiffs’

breach of fiduciary duty claim is entirely encompassed by the theories underpinning plaintiffs’

other two claims: Dr. Watson, as a physician, owed to Ms. Kerris, as his patient, a duty to act as

a prudent physician would and a duty to disclose material risks, and he breached one or both of

those duties, causing injury.




  1     Plaintiffs’ only attempt to demonstrate the existence of a fiduciary relationship beyond
that of doctor and patient is their argument, advanced orally in open court and in their proposed
jury instructions, that Dr. Watson assumed some duty separate and apart from that of a physician
toward a patient when he procured for Ms. Kerris the devices that would be used in her
treatments. See Plaintiffs’ Proposed Jury Instructions, Docket No. 355, at 9 (Dec. 30, 2010)
(suggesting that “the defendants acted as Karyn Kerris’ fiduciary for the purpose of obtaining
and ordering devices for her well being”). That argument is wholly lacking in merit. Dr.
Watson procured the devices in question as part of his medical treatment of Ms. Kerris — that is,
as part of the doctor-patient relationship. Plaintiffs have failed to cite any law for the
proposition that a doctor acquires new and different legal duties to a patient when he obtains the
items needed for her treatment. Cf. McCracken v. Walls-Kaufman, 717 A.2d 346, 352 (D.C.
1998) (noting that a doctor may owe heightened duties to a patient where the two have “a special
relationship of trust and confidence,” such as the relationship between a psychologist and a
patient).

  2     The only case cited by the plaintiffs in opposition to defendants’ motion pursuant to Rule
50 is the criminal case of United States v. Scanlon, Crim. No. 05-0411, 2010 WL 4867613, at *2
(D.D.C. Nov. 30, 2010), and an opinion issued by Judge Huvelle in that case that alludes to the
doctor-patient relationship as a fiduciary one in the course of discussing recent Supreme Court
cases on honest services fraud. That decision does not advance plaintiffs’ cause in any manner.
The problem with plaintiffs’ fiduciary duty claim is that classifying the doctor-patient
relationship as a fiduciary one merely gives a new name — but no new substance — to
plaintiffs’ negligence and lack of informed consent claims.


                                                 3
               In short, the plaintiffs’ claim for breach of fiduciary duty is entirely duplicative of

their claims for medical malpractice and lack of informed consent; this claim rests on the same

factual allegations as the other two, would be decided under the same legal standards as one or

the other of those claims, and authorizes the same forms of relief. “As a matter of judicial

economy, courts should dismiss” such duplicative claims. Wultz v. Islamic Republic of Iran,

Civil Action No. 08-1460, 2010 WL 4228350, at *66 (D.D.C. Oct. 20, 2010). In particular,

courts applying District of Columbia law should dismiss claims for breach of fiduciary duty that

merely restate malpractice claims. See Hinton v. Rudasill, 384 Fed. Appx. 2, 2 (D.C. Cir. 2010)

(a plaintiff cannot “recast his malpractice claim as a breach of fiduciary duty claim” (citing

Biomet Inc. v. Finnegan Henderson LLP, 967 A.2d 662, 670 n.4 (D.C. 2009)). The Court

therefore will grant defendants’ motion for judgment as a matter of law as to Count V of the

second amended complaint, alleging breach of fiduciary duty, and dismiss that claim. An Order

consistent with this Memorandum Opinion will issue this same day.

               SO ORDERED.



                                               /s/_______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: January 19, 2011




                                                  4